DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. US 2019/0319603 in view of the Applicant’s admitted prior art (AAPA) and Kando US 7,489,064.
1.	Kadota discloses a surface acoustic wave device (Fig. 1C, etc.), comprising: a quartz layer (11; [0015], [0080], [0144]); a silicon oxide layer (32; [0144]), being laminated on the quartz layer; a piezoelectric layer (12), being laminated on the silicon oxide layer; and an Inter Digital Transducer (13), being formed on the piezoelectric layer, and the Inter Digital Transducer exciting a surface acoustic wave on the piezoelectric layer, wherein assuming that the surface acoustic wave has a wavelength λ, 0.1 ≤ a thickness of the silicon oxide layer/λ ≤ 1 ([0146]-[0148], e.g. 0 to 0.5 in table 10), and 0.08 ≤ a thickness of the piezoelectric layer /λ ≤1 ([0023], e.g. 0.03 to 0.3); wherein the quartz layer has a cut surface and the surface acoustic wave has a propagation direction, the cut surface and the propagation direction are notated as (φ, θ, ψ) with Euler angle ([0015] and equivalent thereto, [0017]).
	Kadota does not disclose the silicon oxide layer is an amorphous silicon oxide layer or explicitly the same ranges for the Euler angle.
amorphous SiO2 film, AlN layer, Si layer in this order from the top.
	Kando discloses for equations for equivalent Eulerian angles for quartz substrate (Col. 12 lines 51-67; Equation 100).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the silicon layer to be amorphous silicon oxide layer and using the equivalent equations to show the disclosed ranges have equivalent thereto that overlap the claimed ranges for the Euler angle.  The modification would have been obvious because Kadota is silent on the type of silicon oxide layer, thus an art recognized well-known type such as amorphous silicon oxide would have been useable thereof; and the equivalent Euler angle range overlap the claimed range is a prima facie case of obviousness (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Furthermore, both Kadota and AAPA uses the silicon oxide layer for temperature characteristics improvement (Kadota: [0146]; AAPA: [0006]: temperature compensation, etc.) further suggested the silicon oxide can be amorphous silicon oxide for the improved characteristics.
To demonstrate the overlapping range, an exemplary Euler angle, (0.1°, 125°, 0°) in ranges of Kadota ([0015], Fig. 11, etc.), is shown to be an equivalent Euler angle in the claimed range using the equation from Kando.
	F(φ, θ, ψ) = F(φ, 180°+ θ, 180°- ψ)
	F(0.1°, 125°, 0°) = F(0.1°, 180°+ 125°, 180°- 0°)

	Euler angle represents rotations, thus modulo over 360°
	F(0.1°, 125°, 0°) = F(0.1°, 305°- 360°, 180°)
	F(0.1°, 125°, 0°) = F(0.1°, -55°, 180°)
Euler angle (0.1°, -55°, 180°) is an equivalent thereto implicitly mentioned by Kadota ([0015]) that is within the claimed range.
2.	The surface acoustic wave device according to claim 1, wherein the surface acoustic wave has a frequency of 2 GHz or more (Kadota: Figs. 3, 17 show resonant frequency to be higher than 2 GHz).
3.	The surface acoustic wave device according to claim 2, wherein the thickness of the piezoelectric layer/λ≤0.5 (Kadota: [0023], e.g. 0.3).
4.	The surface acoustic wave device according to claim 1, wherein the thickness of the amorphous silicon oxide layer/λ≤0.5 (Kadota: [0146]-[0148], e.g. 0.45). 
5.	The combination discloses the invention as discussed above but does not explicitly disclose the thickness of the piezoelectric layer/λ and the thickness of the amorphous silicon oxide layer/λ are each included in a region of a heptagon obtained by connecting coordinates with straight lines, the coordinates are indicated as (the thickness of the piezoelectric layer/λ, the thickness of the amorphous silicon oxide layer/λ), when a graph has the thickness of the piezoelectric layer/λ on a horizontal axis and the thickness of the amorphous silicon oxide layer/λ on a vertical axis, the coordinates are (0.2, 0.4), (0.3, 0.4), (0.4, 0.6), (0.7, 0.9), (0.5, 1.0), (0.3, 1.0), and (0.2, 0.8).  However, Kadota discloses the surface acoustic wave device with overlapping ranges ([0023], e.g. thickness of piezoelectric from 0.03 λ to 0.3λ, and [0146]-[0148], 
6.	The combination discloses the invention as discussed above but does not explicitly disclose the thickness of the piezoelectric layer/λ and the thickness of the amorphous silicon oxide layer/λ are each included in a region of a pentagon obtained by connecting coordinates with straight lines, the coordinates are indicated as (the thickness of the piezoelectric layer/λ, the thickness of the amorphous silicon oxide layer/λ), when a graph has the thickness of the piezoelectric layer/λ on a horizontal axis and the thickness of the amorphous silicon oxide layer/λ on a vertical axis, the coordinates are (0.1, 0.1), (0.4, 0.1), (0.3, 0.5), (0.2, 0.5), and (0.1, 0.4).  However, Kadota discloses the surface acoustic wave device with overlapping ranges ([0023], e.g. thickness of piezoelectric from 0.03 λ to 0.3λ, and [0146]-[0148], e.g. thickness of silicon oxide from 0 to 0.5λ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, at the time of the filing, it would have been obvious to one of ordinary skill in the art to have the thicknesses of the piezoelectric and silicon oxide to be within the region of the pentagon (e.g. (0.3, 0.45)).  The modification is obvious because for overlapping range, a prima facie case of obviousness exists.
8.	For brevity, claim 8 is rejected as similar to the rejections of claims 1 and 2 above. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843            

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843